Citation Nr: 0215268	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip and left 
ankle disorder, to include as secondary to a service-
connected knee disability.

2.  Entitlement to service connection for a right hip and 
right ankle disorder, to include as secondary to a service-
connected knee disability.  

3.  Entitlement to an increased rating for left knee 
synovitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2000 and January 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

On the veteran's substantive appeal, VA Form 9, received at 
the RO in January 2001, he requested both a local hearing 
with an RO hearing officer and a BVA hearing to held by a 
Board member visiting the local RO.  An RO hearing was held 
in December 2001, and a copy of that transcript is in the 
record.  In a statement received at the RO in December 2001, 
the veteran indicated that he did not wish to have a BVA 
hearing at this time, and there are no other hearing requests 
of record.  See 38 C.F.R. § 20.704(e)(2001). 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  Medical evidence of record indicates that a left hip and 
left ankle disorder is proximately due to a service-connected 
knee disability.

3.  Medical evidence of record indicates that a right hip and 
right ankle disorder is proximately due to a service-
connected knee disability.  

4.  The veteran's left knee synovitis is currently productive 
of some limited motion and subjective complaints of pain and 
instability.  


CONCLUSIONS OF LAW

1.  A left hip and left ankle disorder is proximately due to 
a service-connected knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310 (2001).  

2.  A right hip and right ankle disorder is proximately due 
to a service-connected knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
left knee synovitis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5020 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has disabilities of the hips and ankles, which are 
causally related to his service-connected knee disabilities.  
He also maintains that his service-connected left knee 
disability should be assigned a disability rating greater 
than 10 percent.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also has a duty 
under the VCAA to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  38 U.S.C.A. 
§ 5103A.  A review of the claims file reveals that in April 
2001, the RO sent the veteran a letter explaining the impact 
of the VCAA on his case.  The RO informed the veteran that 
that they would try to help him obtain any evidence necessary 
to support his claim.  The RO also requested that the veteran 
provide VA with names, addresses, and approximate dates of 
treatment for all healthcare providers who may have treated 
him for the claimed conditions.  The RO explained the type of 
evidence needed to establish service connection, and notified 
the veteran where to send any evidence, and what to do if he 
had any questions. 

In addition to the foregoing, the record contains the 
veteran's service medical records, numerous VA treatment 
records, and private medical records.  The veteran was 
afforded VA examinations in connection with the claims on 
appeal, and copies of those examination reports are in the 
file.  The Board is unaware of any additional relevant 
evidence that should be obtained prior to proceeding with 
appellate review.  Moreover, the veteran was offered an 
opportunity to appear at a hearing, either at the RO or 
before a member of the Board.  He appeared at an RO hearing 
in December 2001, but withdrew his request for a BVA hearing.  
A copy of the RO hearing transcript is in the file.  The 
veteran was provided notice of the laws and regulations 
pertinent to his claims for service connection and for an 
increased rating in various rating decisions, statements of 
the case (SOC) issued in January 2001 and January 2001, and a 
supplemental statement of the case (SSOC), issued in January 
2002.  In short, the Board finds that the duties to notify 
and assist the veteran under the VCAA were satisfied, and the 
case is ready for appellate disposition.  

I.  Service Connection.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

As noted earlier, the veteran claims that he currently has 
disabilities of the hips and ankles, as secondary to his 
service-connected knee disabilities.  The Board notes that 
service connection is presently in effect for residuals of an 
injury to the right knee, with instability and arthritis, and 
for synovitis of the left knee.  A review of the more recent 
medical evidence of record reveals the following.  

A May 2000 statement from Jim D. Swanson, M.D., the veteran's 
private physician, indicated that he had treated the veteran 
for complaints of continued and progressive bilateral knee, 
hip, ankle, and shoulder pain.  Dr. Swanson stated that the 
veteran suffered from traumatic arthritis of the right lower 
extremity, resulting from an in-service injury.  He opined 
that "[w]ith the extensive overuse of his left leg, in order 
to protect the right, [the veteran] has developed 
osteoarthritis of the left lower extremity."  He further 
stated that "[t]his condition may not have been developed 
without the original injury to the right knee."  A May 2000 
clinical record associated with Dr. Swanson's statement 
indicates that both ankles had full range of motion with mild 
crepitance and periarticular swelling.  Both hips had mild 
pain on Faber testing, but no crepitance.

In an August 2000 VA joints examination, the veteran reported 
a history of right knee surgery in the early 1990's.  The 
veteran reported continuing problems with his right knee, as 
well as problems with both hips, his left knee, and both 
ankles.  In the assessment, the examiner acknowledged the 
veteran's right knee disability, and commented that "[t]he 
fact that [the veteran] has had significant problems on the 
left side is as likely as not to be related to the fact that 
his right side has required extensive rehabilitation and 
continued problems over the past years."  X-rays revealed a 
negative examination for the ankles, although the examiner 
indicated that there were several small ossicles noted distal 
to the left fibula, which may represent old post-traumatic 
change.  An x-ray of the hips was normal, with evidence of 
well-maintained joint spaces.  

In May 2001, the veteran underwent another VA joints 
examination.  The impression was "bilateral arthralgia like 
pains over both hips, left knee, and both ankles for the past 
eight years."  The examiner noted that the etiology was to 
be determined.  In an addendum to that examination, dated 
later that same month, the examiner noted that the veteran 
had undergone x-rays and an MRI.  The x-rays of the ankles 
showed no bony abnormalities, and the x-rays of the hips 
showed that both hip joints were normal, with some 
degenerative changes in the greater trochanter of the right 
femur.  The x-ray of the left knee showed no bony 
abnormalities.  The examiner noted that the veteran walked 
with a bilateral antalgic limp secondary to the pains over 
his hips, knees, and ankles.  The examiner stated that the 
symptoms over these joints "may possibly be due to stress 
and strains placed on these joints when walking due to the 
arthritic changes and previous surgery performed on his right 
knee causing the stress and the strains placed on the joints 
of the hips, ankles, and knees."

In December 2001, the veteran testified at a hearing at the 
RO that his hips and ankles first started bothering him in 
the late 1990's.  He stated that his private physician 
prescribed Celebrex.

The Board has carefully reviewed all the evidence of record, 
and concludes that resolving all doubt in the veteran's 
favor, the evidence supports a claim for service connection 
for bilateral hip and ankle disorders, as secondary to the 
veteran's service-connected knee disabilities.  Initially, 
the Board notes that there are no negative medical opinions 
in the record pertaining to this issue.  Rather, the record 
contains three medical opinions tending to support the 
veteran's claims.  The veteran's private physician, Dr. 
Swanson, indicated that the veteran had developed 
osteoarthritis in the left lower extremity, as a result of 
overuse of the left leg, in light of the right leg 
disability.  The August 2000 VA examination report contains 
an opinion that the significant problems on the veteran's 
left side is as likely as not related to the fact that the 
right side has required extensive rehabilitation over time.  
Finally, the May 2001 VA examiner concluded that the 
veteran's pains and symptoms in his hips, knees, and ankles 
may possibly be due to the stress and strain placed on these 
joints, due to the arthritic changes and pervious surgery 
placed on his right knee.  The Board finds that to the extent 
that there is any remaining doubt regarding the merit of the 
veteran's claims for service connection for bilateral hip and 
ankle disorders, as due to service-connected knee 
disabilities, that doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).  In short, the evidence supports claims for 
service connection for bilateral hip and ankle disorders, as 
secondary to service-connected knee disabilities.  

II.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

In a June 1994 rating decision, the veteran was awarded 
service connection for left knee synovitis, rated as 10 
percent disabling from April 1994.  That rating has remained 
in effect since that time.  A review of the medical evidence 
of record reveals the following.  In a May 1994 VA 
examination, the veteran was diagnosed with left knee 
synovitis.  Left knee flexion was to 110 degrees, with some 
discomfort and minimal crepitus.  The knee was stable 
distally, with no atrophy.  A May 1994 private medical 
statement from Jim D. Swanson, M.D., indicates that the 
veteran's left knee injury was tender due to overload from 
the right knee.  In a March 1995 statement from Dr. Swanson, 
he stated that the veteran had developed left knee traumatic 
arthritis due to overuse of the left knee.  

In a March 1996 VA examination, the veteran's left knee 
flexion was from zero to 130 degrees.  There was some 
crepitus in the knee, but the knee was stable.  In an August 
2000 VA examination, the veteran's left knee range of motion 
was from zero or -5 degrees to 120 degrees.  The veteran had 
no varus or valgus instability.  There was no pivot shift, 
and no joint line tenderness.  In a May 2001 VA examination, 
the veteran's left knee manifested full extension, and 
flexion to 85 degrees with pain over the anterior aspect of 
the knee.  The left knee and patella was stable, and there 
was no fluid or effusion in the knee.  The knee was not warm 
and had no redness.  An x-ray of the left knee revealed no 
bony abnormality.  

In December 2001, the veteran testified at a hearing at the 
RO that his left knee was manifested by soreness, 
instability, clicking and popping.  The veteran stated that 
he had pain walking up stairs, and instability walking down 
stairs.  He indicated that his knee flared up constantly.  

The veteran's left knee synovitis is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5020 (DC), 
which rates synovitis on limitation of motion of affected 
parts, as degenerative arthritis, under DC 5003.  According 
to DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under DC 5260, a 10 
percent rating is assigned for flexion limited to 45 degrees.  
A 20 percent rating is assigned for flexion limited to 30 
degrees.  Under DC 5261, a 10 percent rating is assigned for 
limitation of leg extension to 10 degrees.  A 20 percent 
rating is assigned for extension limited to 15 degrees. 

Applying the foregoing rating criteria to the present case, 
the Board finds that while the veteran's left knee manifests 
some limited motion, the clinical findings do not warrant a 
higher rating under either DC 5260 or 5261.  In other words, 
the veteran's left knee flexion is not limited to 30 degrees 
or less, and his extension is not limited to 15 degrees or 
more, such that a rating in excess of 10 percent is 
warranted.  The Board has considered whether the veteran's 
left knee disability may warrant a higher rating under 
another related diagnostic code.  However, the record is 
negative for any clinical findings of subluxation or lateral 
instability, so as to warrant a higher rating under DC 5257.  
While the veteran testified at his hearing that his left knee 
manifested instability when walking down stairs, the May 2001 
VA examination report noted that the veteran's left knee and 
patella were stable, and there was no fluid or effusion in 
the knee.  There is also no clinical evidence of dislocated 
semilunar cartilage, so as to warrant a higher rating under 
DC 5258.  

As to the veteran's complaints of pain and swelling, 
including pain on motion, the Board finds that the 10 percent 
rating adequately contemplates such pain.  There is no 
evidence in the record that the veteran's motion, albeit 
painful, is specifically limited by pain.  Thus, the Board 
does not find that the veteran warrants a higher rating for 
pain, including functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

The Board finds no other potentially applicable rating 
criteria that would allow for a higher rating.  The record is 
devoid of any evidence of ankylosis (Diagnostic Code 5256), 
or impairment of the tibia and fibula (Diagnostic Code 5262).  
In short, the Board finds that the currently assigned 10 
percent rating for left knee synovitis is appropriate, and 
the preponderance of the evidence is against a higher rating 
at this time. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
knee synovitis and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4, including all potentially 
applicable diagnostic code provisions.  However, the medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent rating for left knee synovitis.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but as there is not an approximate balance of positive and 
negative evidence, the rule is not applicable.  See 
38 U.S.C.A. § 5107(b).

Further, the record does not reflect that the veteran's left 
knee synovitis has caused marked interference with his 
employment or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
indicated in his VA Form 9 that he had work restrictions 
based on his pain and limited motion.  However, at his May 
2001 VA examination, it was noted that the veteran had worked 
since 1993 as an instrument technician, and that he had a 
"sit down" job.  The Board does not dispute the veteran's 
contentions that his disability caused him to have work 
restrictions.  Nevertheless, the Board emphasizes that the 
purpose of the rating schedule is to assign percentage 
ratings that represent the average impairment in earning 
capacity.  38 C.F.R. § 4.1.  In the present case, the veteran 
is assigned a 10 percent rating for his left knee disability, 
which represents impairment of earning capacity.  There is no 
evidence that the veteran presents such an unusual disability 
picture that it is impracticable to apply the regular 
schedular standards.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996).



ORDER

Service connection for a left hip and left ankle disorder, as 
secondary to a service-connected knee disability, is granted, 
subject to the rules and regulations governing awards of 
monetary benefits.  

Service connection for a right hip and right ankle disorder, 
as secondary to a service-connected knee disability, is 
granted, subject to the rules and regulations governing 
awards of monetary benefits.  

The criteria not having been met, the claim for entitlement 
to a rating in excess of 10 percent for left knee synovitis 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

